Title: From Thomas Jefferson to Zebulon Hollingsworth, 14 November 1793
From: Jefferson, Thomas
To: Hollingsworth, Zebulon



Sir
Germantown, Novemr. 14th. 1793.

After much remonstrance with Mr. Genet against the usurpations by the French Consuls, of jurisdiction unpermitted by the laws or treaties of the United States—and especially against their assuming to exercise admiralty jurisdiction to try and condemn vessels, and that too in cases where others besides french Citizens were interested—finding that instead of repressing, he sanctioned the proceedings, I gave notice by letter of Sept. 7. to the several Consuls of that nation, that the Exequaturs of such of them as should repeat the usurpation after that date, would be immediately revoked.
It being now suggested that M. Moissonnier has since that date undertaken to try and condemn as lawful prizes the British Ship Roehampton taken by the French privateer the Industry; and the British brig Pilgrim taken by the French privateer the Sans Culottes of Marseilles, and to order their sale, I am to ask the favor of you to inquire into these facts with the circumspection which may be necessary to prevent that alarm which might lead them to a concealment of them, and to procure for me the most unquestionable evidence of them, if they be true. The most conclusive would be copies of the proceedings or at least of the sentences, authenticated under M. Moissonier’s own hand if to be procured. I have the honor to be with esteem & respect Sir, Your most obed servt.
